Title: To Thomas Jefferson from David Ramsay, 19 May 1805
From: Ramsay, David
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Charleston May 19th 1805
                  
                  The bearer Mr. Calhoun is a near relation of our late Senator of the same name & accompanies his widow on a tour to the Northern States. He has finished his education at Yale College with great reputation & is high in the esteem of his friends for virtue & talents. Unwilling to pass through Washington without being known to the President of the United:States he has requested a letter to you. Any notice you may take of him will be well bestowed & gratefully received. I have the honor to be with great respect & esteem your most obedient humble Servant
                  
                     David Ramsay 
                     
                  
               